       Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 1 of 45

                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

HEIDI STIRRUP, personally and in her official capacity
as a Member of the United States Air Force Academy
Board of Visitors,                                         Civil Action No. 21-1893 (TJK)
4205 James Madison Hwy
Haymarket, Virginia 20169,
                                                           COMPLAINT FOR
MARK GREEN, M.D., personally and in his official           DECLARATORY AND
capacity as a member of the United States Military         INJUNCTIVE RELIEF
Academy Board of Visitors, the United States House
Armed Services Committee, and the United States
Congress,
2446 Rayburn House Office Building
Washington, DC 20515,

RALPH NORMAN, personally and in his official
capacity as a member of the United States Congress,
569 Cannon House Office Building
Washington, SC 20515,

JOHN DOES #1-2, personally and in their official
capacities as cadets at the United States Air Force
Academy;

JOHN DOE #3 and JANE ROE #4, personally and in
their official capacities as cadets at the United States
Military Academy, and

JOHN AND JANE ROES #5-10, personally and in their
capacities as parents of JOHN DOES #1-3 and JANE
ROE #4,

                                          Plaintiffs,
       v.

UNITED STATES DEPARTMENT OF DEFENSE, c/o
Office of General Counsel,
1600 Defense Pentagon
Washington, DC 20301,

GENERAL LLOYD J. AUSTIN, III USA (RET), in his
official capacity as the United States Secretary of
Defense,
1000 Defense Pentagon
Washington, DC 20301,
       Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 2 of 45




UNITED STATES DEPARTMENT OF THE AIR
FORCE, c/o Office of General Counsel
Room 4E386
Pentagon
Washington, DC 20301,

FRANK KENDALL, in his official capacity as the
Secretary of the Air Force, c/o
Office of General Counsel
Room 4E386
Pentagon
Washington, DC 20301

UNITED STATES AIR FORCE ACADEMY
2304 Cadet Drive, Suite 2100
Colorado Springs, CO 80848,

LIEUTENANT GENERAL RICHARD M. CLARK, in
his official capacity as Superintendent, United States Air
Force Academy, 2304 Cadet Drive, Suite 2100
Colorado Springs, CO 80848,

UNITED STATES DEPARTMENT OF THE ARMY
c/o Office of General Counsel,
104 Army Pentagon
Washington, DC 20310,

CHRISTINE WORMUTH, in her official capacity as the
Secretary of the Army (Acting); c/o Office of General
Counsel,
104 Army Pentagon
Washington, DC 20310

UNITED STATES MILITARY ACADEMY,
600 Thayer Rd 7th Floor, West Point, NY 10996,

LIEUTENANT GENERAL DARRYL A WILLIAMS,
in his official capacity as Superintendent, United States
Military Academy, 600 Thayer Rd 7th Floor, West
Point, NY 10996,

UNITED STATES DEPARTMENT OF THE NAVY,
c/o Office of General Counsel,
1000 Navy Pentagon, Room 4D652
Washington, DC 20350,



                                               2
            Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 3 of 45




  THOMAS W. HARKER, in his official capacity as the
  Secretary of the Navy (Acting), c/o
  Office of General Counsel
  Room 4D652
  1000 Navy Pentagon
  Washington, DC 20350,

  UNITED STATES NAVAL ACADEMY,
  121 Blake Road
  Annapolis, MD 21401, and

  VICE ADMIRAL SEAN S. BUCK, in his official
  capacity as Superintendent, United Stated Naval
  Academy,

                                    Defendants.


  _____________________________________________


                                STATEMENT OF THE CASE

       1.      In this action, the Plaintiffs ask the Court to issue a declaratory judgment and a

preliminary and permanent injunction to immediately restore the full operation of the United States

Air Force Academy Board of Visitors (“USAFA BOV”), the United States Military Academy

Board of Visitors (“USMA BOV”) and the United States Naval Academy Board of Visitors

(“USNA BOV”) (collectively “BOVs”) by declaring that Defendants’ directives and actions

suspending the operations of the BOVs are illegal; to enjoin the Defendants from continuing to

suspend the operations of the BOVs; and to mandate that the Defendants immediately restore and

allow restoration of the normal and proper operations of the BOVs as required by federal statutes

and other laws.

       2.      The BOVs are oversight boards created by Congressional statutory mandates to

investigate, oversee and make recommendations about the United States Air Force Academy (“Air

Force Academy” or “USAFA”), the United States Military Academy (“West Point” or ”USMA”)


                                                3
            Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 4 of 45




and the United States Naval Academy (“Naval Academy” or “USNA”) (individually also

“Academy” and collectively “Academies”), respectively, to the Defendants, respectively, and to

the United States House Armed Services Committee, the United States Senate Armed Services

Committee, and/or the President of the United States. The oversight and investigative authority

of the BOVs thus flows from the powers of Congress set forth in Article I of the U.S. Constitution.

Simply stated, the functions of the BOVs are a creature of Article I oversight functions. It is

precisely for this reason that Members of Congress, not members of the Executive Branch, serve

as authorized members of the service academies’ Boards of Visitors, and it is precisely for this

reason that three such Members are Plaintiffs in this action. Congress recognized that the

Executive Branch could not provide adequate and unbiased oversight on its own administration of

the Nation’s military service academies, and therefore created the Boards of Visitors to provide

such independent and necessary oversight over the service academies.

       3.      The BOVs have been unlawfully suspended since on or about February 2, 2021, by

the Defendant Department of Defense, a federal agency whose powers and authority derive not

from Article I, but from Article II, of the U.S. Constitution. The suspension of the BOV’s

investigative and oversight duties is a violation of the constitutional separation of powers doctrine

and has caused grave harm to cadets and midshipmen at the Academies, their parents, the United

States Congress, the institutional Defendants and the American people. Throughout the period of

suspension, one or more Defendants and others have made critical decisions about nationally

important institutional problems at the service academies        including, inter alia, 1) alleged

“systemic racism” and an attendant, highly-controversial implementation of a radically new and

fundamentally unconstitutional and divisive Critical Race Theory (CRT) “race training”

curriculum, including a) unilateral indoctrination of appointees to the Academies into CRT even




                                                 4
            Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 5 of 45




before the appointees have been enrolled as cadets and midshipmen at the Academies and b)

engaging in viewpoint discrimination by assigning cadets and midshipmen test grades based on

whether their answers to ideologically-skewed and misleading questions about race conform to the

racist, politically and culturally “acceptable” views of CRT; 2) the resolution of unprecedentedly

large cheating scandals at the Academies, involving more than 300 alleged cadet and midshipmen

Honor Code or Honor Concept violators at one or more Academies; 3) the implementation of

policies governing the surveillance, detection and purging of “radical extremists” from the

Academies, defined by DoD only as “white extremists” to the exclusion of extremists of the radical

Left; 4) the handling of sexual assaults at the Academies; 5) the response to and further prevention

of an unprecedently large number of cadet or midshipman suicides at one or more Academies; 6)

the implementation of pre- and post-COVID-19 protocols, including the suspension of cadets’ and

midshipmen’s     attendance    at   church    and    synagogue    services,   and    discrimination

against/punishment of cadets and midshipmen who exercise their right not to receive a COVID

vaccine, and 7) the repeated, deliberate deprivation of cadets’ and midshipmen’s due process rights

in the arbitrary and capricious execution of the Academies’ administrative conduct and

performance systems.     Defendants and others have made countless decisions concerning these

vitally-important issues without any input or recommendations from, and without any

investigation, evaluation or oversight by, any BOV or member of any BOV, including but not

limited to by Plaintiffs Heidi Stirrup and Congressman Mark Green, M.D..

       4.      Of particular, grave concern to cadets and midshipmen, their parents and faculty at

the Academies, and the American public generally, is the new, openly racist CRT curriculum being

taught at the Academies. The topic of this new curriculum has been questioned recently, both in

a recent United States Senate hearing and in the mainstream media.




                                                 5
            Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 6 of 45




       5.      Lest there be any doubt as to the immediacy and magnitude of the radical

ideological curriculum changes and the threats Defendants seek to immunize from constitutional

and statutory oversight and accountability by suspending the BOVs, Lynne Chandler Garcia

(“Garcia”), an associate professor of political science at the United States Air Force Academy,

published an editorial in the Washington Post on July 6, 2021, entitled, “I’m a professor at a U.S.

Military Academy. Here’s why I teach critical race theory.” In that Op-Ed, Garcia asserted,

among other things, that her espousal of CRT “helps students identify the structural racism and

inequality that has been endemic in American society. And it provides methods for

deconstructing oppressive beliefs, policies and practices to find solutions that will lead to

justice.” See https://www.washingtonpost.com/opinions/2021/07/06/military-academies-should-

teach-critical-race-theory/. Meanwhile, the Air Force Academy’s Board of Visitors sits powerless

even to review, let alone call into question or stop, this ideological, anti-American juggernaut of

CRT, having been illegally stripped of its powers and abilities to discharge its statutory duties to

investigate, oversee and recommend policy changes.

       6.      While CRT apologists may applaud Garcia’s statements and actions,

Congressman Doug Lamborn, a Member of the House of Representatives, of the House Armed

Services Committee and of the AFA BOV, whose constituency includes the Air Force Academy,

is, on the other hand, appalled. In response to Assistant Professor Garcia’s unabashed embrace

of CRT and the Marxist ideology underpinning it, Congressman Lamborn issued a press release,

attached as Exhibit 1, condemning the indoctrination of Air Force Academy cadets into CRT,

including, in pertinent part, the following:

               Just two weeks ago, Secretary Austin testified before the House Armed
               Services Committee that critical race theory is not something being taught,
               pushed, or embraced in our military. I am deeply concerned that an
               associate professor at the United States Air Force Academy has



                                                  6
            Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 7 of 45




               enthusiastically endorsed teaching critical race theory to the future officer
               corps of our Space Force and Air Force. This is in direct violation of the
               clearly expressed intent of the Secretary of Defense. As a member of the
               United States Air Force Academy’s Board of Visitors, I oppose teaching
               our cadets that the country they serve is fundamentally racist. Critical race
               theory is an anti-American ideology rooted in Marxism and has no place
               in any of our service academies.

       7.       Numerous specific legal requirements and duties of the Academies’ BOVs and of

the Plaintiffs and the Defendants are being violated or unfulfilled because of the suspension of the

operations of the Academies’ BOVs. The Academy BOVs, oversight boards by statute, are unable

to perform their duties because of their illegal suspension.

                                    JURISDICTION AND VENUE

       8.       The Court has jurisdiction under 28 U.S.C. § 1331.

       9.      The Court may award declaratory and injunctive relief under the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701 et seq., the Declaratory Judgment Act, 28 U.S.C. §§

2201-02, the First and Fifth Amendments to the United States Constitution, and the constitutional

Separation of Powers Doctrine.

       10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and 1391(e).

                                                PARTIES

       11.     Plaintiff Heidi Stirrup (“Stirrup”) is a resident of Haymarket, Virginia; is a member

of the USAFA BOV; and has been adversely affected by the suspension of the USAFA BOV both

personally and in her capacity as a member of the USAFA BOV.

       12.     Plaintiff Mark Green, M.D., is a resident of and the United States Congressman for

the 7th Congressional District of Tennessee; is a physician; and is a member of the USMA BOV

and the United States House Armed Services Committee and the United States House of

Representatives. He is also a 1986 graduate of West Point and a decorated Army combat veteran,




                                                 7
           Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 8 of 45




giving him special insight into how West Point should be preparing its cadets to serve as future

Army officers. He has been adversely affected by the suspension of the USAFA BOV, the USNA

BOV and the USMA BOV both personally and in his capacity as a Member of Congress and as a

member of the USMA BOV.

        13.     Plaintiff Ralph Norman is a resident of and the United States Congressman for the

5th Congressional District of South Carolina; is a member of the United States House of

Representatives; and has been adversely affected by the suspension of the USAFA BOV, the

USNA BOV and the USMA BOV both personally and in his capacity as a Member of Congress.

        14.     Plaintiffs John Does #1-2 are two cadets at the United States Air Force Academy

who have been adversely affected by the suspension of the USAFA BOV both personally and in

their capacities as USAFA cadets and who must remain anonymous to avoid retaliation by the

Defendants for being plaintiffs in this lawsuit.

        15.     Plaintiffs John Doe #3 and Jane Roe #4 are two cadets at the United States Military

Academy who have been adversely affected by the suspension of the USMA BOV both personally

and in their capacities as USMA cadets and who must remain anonymous to avoid retaliation by

the Defendants for being plaintiffs in this lawsuit.

        16.     Plaintiffs John Doe and Jane Roe # 5-10 are parents of John Does and Jane Roe #1-

4; have been adversely and personally affected by the suspension of the USAFA BOV or USMA

BOV, respectively; and must remain anonymous to avoid retaliation by the Defendants for being

plaintiffs in this lawsuit.

        17.     Defendant the United States Department of Defense is an agency of the United

States, and is responsible for the administration of the Department of the Air Force and the Air

Force Academy.




                                                   8
          Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 9 of 45




        18.     Defendant General Lloyd J. Austin III, USA (Ret), is the Secretary of Defense

(“SecDef”) and is named as a party in his official capacity.

        19.     Defendant the United States Department of the Air Force is an agency of the United

States and is responsible for the administration of the Air Force Academy.

        20.     Defendant John P. Roth is the Acting Secretary of the Air Force and is named as a

party in his official capacity.

        21.     Defendant the United States Air Force Academy is an agency of the United States

and is responsible for teaching and training cadets to become Air Force officers.

        22.     Defendant Lieutenant General Richard M. Clark, USAF, is the Superintendent of

the Air Force Academy and is named as a party in his official capacity.

        23.     Defendant the United States Department of the Army is an agency of the United

States and is responsible for the administration of the United States Military Academy.

        24.     Defendant Christine Wormuth is the Acting Secretary of the Army and is named as

a party in her official capacity.

        25.     Defendant the United States Military Academy is an agency of the United States

and is responsible for teaching and training cadets to become Army officers.

        26.     Defendant Lieutenant General Darryl A. Williams, USA, is the Superintendent of

the United States Military Academy and is named as a party in his official capacity.

        27.     Defendant the United States Department of the Navy is an agency of the United

States and is responsible for the administration of the United States Naval Academy.

        28.     Defendant Thomas W. Harker is the Acting Secretary of the Navy and is named as

a party in his official capacity.




                                                 9
          Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 10 of 45




        29.     Defendant the United States Naval Academy is an agency of the United States and

is responsible for teaching and training midshipmen to become Naval officers.

        30.     Defendant Vice Admiral Sean S. Buck, USN, is the Superintendent of the United

States Naval Academy and is named as a party in his official capacity.



                                     STATEMENT OF FACTS

                        A. UNITED STATES AIR FORCE ACADEMY

        31.     On February 4, 2021, Plaintiff Heidi Stirrup and other Presidential (but not

Congressional) appointees to the AFA BOV received an email, attached as Exhibit 2, from

Anthony McDonald, a GS-15 federal official designated to assist with the AFA BOV. The email

states, in pertinent part, as follows:

        I am reaching out today to inform you that the Secretary of Defense has suspended the
        operations of all DoD Advisory Committees pending completion of a Zero-Based Review
        with our review being due to OSD no later than 30 April 2021. You will likely hear about
        advisory committees being disestablished and board members released from service but
        given our committee is non-discretionary (required by law) it will remain in place and
        your board membership will not be impacted.

        What does the suspension mean for our board? It means the board will not hold any
        meetings (formal, preparatory, etc.) or otherwise undertake official board business
        that would drive expenditure of public funds until the Secretary of Defense has
        reviewed our business case analysis and lifted suspension of our advisory committee.
        As such, our previously scheduled 8 April 2021 meeting will be rescheduled to a later
        date to be determined.

        In the meantime, Headquarters Air Force and USAFA staff still have administrative
        requirements that must be completed in accordance with the Federal Advisory Committee
        Act and DoD policy such as record-keeping, publishing of minutes, reports, etc. as well as
        administrative functions related to fully onboarding the new members
        (background/clearance, ethics, disclosures, etc.), I’d ask for your full and timely
        cooperation in those matters. Finally, you will continue to receive periodic updates on
        matters germane to the board.

(Emphasis added.)




                                               10
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 11 of 45




       Accompanying this email were two Memoranda, dated January 30, 2021 and February 2,

2021, respectively, and attached as Exhibit 3, from the Office of Defendant Secretary of Defense

suspending the Boards of Visitors of the United States Air Force Academy, the United States

Military Academy, and the United States Naval Academy.

       32.     On February 4, 2021, and on March 3, 2021, Plaintiff Stirrup requested in writing

that Defendants Department of Defense and Department of the Air Force provide to her the legal

authority, if any, allowing DoD to suspend the USAFA BOV. A copy of this request is attached

as Exhibit 4. To date, no such legal authority has been identified by anyone. That is because no

such authority exists.

       33.     On information and belief, for several weeks after the activities of the USAFA BOV

were suspended, Defendants Department of Defense and Department of the Air Force failed to

notify the Congressional members of the USAFA BOV that DoD had suspended the USAFA BOV.

Attached as Exhibit 5 is a letter dated June 23, 2021, in which Congressman Doug Lamborn (a

member of the USAFA BOV), Congressman Don Bacon (a member of the USAFA BOV) and

Congressman Michael Waltz communicated their objections to Defendant Austin concerning the

suspension by DoD of the Boards of Visitors of the military academies.

       34.     On multiple occasions subsequent to the wrongful suspension of the USAFA BOV,

Plaintiff Stirrup asked that Defendants provide information about the Air Force Academy. Each

of those requests was met either with no response whatsoever or an express denial.

       35.      For example, as stated above, Plaintiff Stirrup asked Defendants Department of

Defense and Department of the Air Force to identify the legal authority allowing the suspension

of the USAFA BOV, but none has been provided. In addition, in an email dated March 15, 2021,

Plaintiff Stirrup asked Defendant Superintendent of the Air Force Academy for information




                                               11
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 12 of 45




concerning 1) the manner in which the Air Force Academy was teaching about and dealing with

racial issues at the Air Force Academy, including a controversial video published by Air Force

Academy football team coaches appearing to politically and publicly support Black Lives Matter;

2) whether and how the Air Force Academy was regulating social media publications by cadets

that might have racial, violent or insubordinate content; and 3) how and by what standards the Air

Force Academy would be purging “extremism” among cadets and others stationed at the Air Force

Academy. On March 18, 2021, Defendant Lieutenant General Richard M. Clark responded to

Plaintiff Stirrup’s information request by stating “Unfortunately, we are not conducting BoV

business until [the Office of the Secretary of Defense] indicates that we can resume committee

activity during the SecDef’s review on committee activity.” A copy of Plaintiff Stirrup’s request

and the Superintendent’s failure to provide the information requested is attached as Exhibit 6.

       36.       On February 5, 2021, Plaintiff Stirrup requested specific documents about the Air

Force Academy Honor System and teachings about race from Defendant Department of the Air

Force through Anthony McDonald, the USAFA BoV Designated Federal Officer, and others.

None of the documents requested was provided.

       37.      In addition, on April 17, 2021, Plaintiff Stirrup requested specific information about

the Honor Code System at the Air Force Academy from the Chairman of the USAFA BOV, copied

to the Superintendent of the Air Force Academy and to Anthony McDonald, an official at the

Department of the Air Force in charge of the USAFA BOV. None of the information requested

was provided.

       38.      On or about August 2, 2021, Defendant USAFA Superintendent Lieutenant General

Richard M. Clark published and widely distributed to all available Air Force Academy graduates

and to others the letter attached as Exhibit 7, in which he acknowledged that in the Spring of 2020




                                                 12
            Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 13 of 45




the Air Force Academy had “an unprecedented number of honor [code violation] cases [involving]

244 cadets” and that “[t]his sharp increase in violations drove an intensive Honor System Review.”

Id. The Superintendent stated in part in that letter:

                The review confirmed most cadets view the Honor System as a predominantly
                punitive and threatening mechanism to enforce the Honor Code. It revealed a
                pressing need to bolster character development, particularly for underclassmen,
                while still maintaining appropriate consequences for honor system violations.
                These findings demand immediate attention and a holistic approach to shift our
                culture and more deliberately inspire honorable living.

The Air Force Academy has been handling these acknowledged problems with the USAFA Honor

System for months without investigation, input or recommendations by the USAFA BOV because

the Defendants unlawfully suspended the USAFA BOV.

       39.      On July 7, 2020, the Air Force Academy football team coaches released a video

supporting Black Lives Matter and that resulted in an article in the Colorado Springs Gazette

entitled “Air Force football takes firm social stance with video in support of Black Lives Matter.”

That video can be accessed by googling "USAFA BLM." Numerous Air Force Academy graduates

and others strongly opposed the video and demanded that the Air Force Academy disassociate

itself from the video, because it involved the Air Force Academy in politics when the military is

supposed to be apolitical and because the video appeared to align the Air Force Academy with

pro-Marxist, anti-American teachings and goals of the Black Lives Matter organization.

       40.      During January 2021, the Air Force Academy created a cadet Diversity and

Inclusion     Reading   Room      (“Reading    Room”)    at   the   Air   Force    Academy.     See

https://www.usafa.af.mil/News/News-Display/Article/2508630/exploring-big-ideas-diversity-and-

inclusion-reading-room-opens-at-academy/;https://www.koaa.com/news/covering-colorado/special-

reading-room-offers-afa-cadets-a-safe-space-for-open-discussion; Graduates of and cadets at the Air

Force Academy have complained that the publications in that Reading Room appear to include



                                                  13
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 14 of 45




books about the “Black Panthers,” “early Malcom X,” Black Lives Matter supporters, Cesar

Chavez and incorrect and misleading Leftist propaganda; and to exclude black authors with

markedly different views, such as Shelby Steele, Thomas Sowell, or Candace Owens), a clear

indication of the viewpoint discrimination that is the CRT calling card.

       41.      On or about May 11, 2021, a Freedom of Information Act (“FOIA”) request was

sent to the Air Force Academy asking for the names of books and the identity of all magazines and

other publications about race, racial issues and racism at the Air Force Academy Diversity and

Inclusion Reading Room, but to date none of that requested information has been provided. The

USAFA BOV has not only the statutory authorization, but indeed the statutory obligation, to

ensure that cadets are not taught or exposed exclusively to ideological and unbalanced history that

undermines and unfairly denigrates the United States and are not discriminated against because

they may hold or express viewpoints to the contrary. Defendants have materially and deliberately

frustrated that oversight by unlawfully suspending the USAFA BOV.

       42.     According to a retired Air Force Colonel who, until July 2020, was a Permanent

Professor at the Air Force Academy and head of the USAFA’s Center for Character and Leadership

Development: (a) all or nearly all of the material in the USAFA Diversity and Inclusion Reading

Room is pro-Black Lives Matter and pro-Marxist thought; (b) many sponsored speakers at the

USAFA’s annual National Character and Leadership Symposium (“NCLS”) during recent years,

especially during 2017-2019, have been hostile to white males; (c) some sponsored speakers at

USAFA NCLS conferences in recent years have been very clearly aligned politically and

ideologically with critical race theory and woke culture, resulting in cadet feedback clearly hostile

and critical of why they were being indoctrinated instead of being engaged in relevant content; (d)

athletics over-identification with Black Lives Matter and woke movements at the USAFA has been




                                                 14
          Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 15 of 45




particularly troublesome at the USAFA; (e) a student at the USAFA Preparatory School who

claimed to be victimized by racial slurs later admitted to writing the racial slurs but never was held

accountable and the USAFA never corrected the record to restore institutional character; (f) the

USAFA has implemented major recent curriculum changes; (g) in the absence of USAFA BOV

oversight, there are reduced accountability and procedural safeguards at the USAFA; and (h) the

USAFA BOV can, if operational, (1) be a powerful check against political over-correction,

whether Left or Right; (2) help ensure balance and limit ostracization of and discrimination against

those who do not subscribe to Leftist content and alignment; and (3) help ensure taxpayer return

on investment and supporting academic courses of instruction needed by the military.

        43.     During or about June 2021, all appointees (incoming Freshmen) to the Air Force

Academy, including Plaintiffs John Doe #1 and #2 were required, for the first time in the history

of the Air Force Academy, to take and be quizzed about on-line training consisting of Leftist

propaganda provided by woke civilian contractors stating or implying that people with white skin

color are and should feel guilty because they are racist oppressors, classic CRT tenets. Part of this

training may be viewed at https://rumble.com/vinb41-diversity-and-inclusion-training-video.html.

Plaintiffs John Does #1 and #2 and their parents, plaintiffs John Does 5-6 and Jane Roes # 7-8,

strongly have objected to this training as being misleading and racist propaganda and for

classifying and guilting cadet appointees based on the color of their skin.

        44.     On or about July 18, 2021, Defendant USAFA Superintendent Lieutenant General

Richard M. Clark published and widely distributed a letter addressed to “Team USAFA” in which

he stated in part:

                Our selection for this year’s `One Book, One USAFA’ program offers us an
                opportunity to continue our important dialogue on Diversity and Inclusion. They
                Called Us Enemy is a graphic novel memoir by George Takei . . .. [that] focuses on




                                                 15
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 16 of 45




              Takei’s childhood, and the experience of his family being forced from their home
              in California and into internment camps during World War II.

              Our investment in reading this graphic novel together will support our mission to
              develop leaders for our Nation who understand our history, speak fluently to
              current events, and can think critically about shaping the direction of our shared
              future. . .. I encourage all of our cadets, AOCs and AMTs, coaches, faculty, and
              staff to read this book and engage in the critical conversations it generates.
The author of They Called Us Enemy makes no attempt to remain politically neutral, ignores

President Franklin Roosevelt’s role in the establishing the internment camps and openly equates

U.S. border security today with the World War II internment facilities. This misleading book

denigrating America and undermining respect for the law was issued to all new freshman cadets

on the first day of their arrival at the Air Force Academy, in June, 2021, and was the subject of

lengthy laudatory speeches by AFA faculty addressed to the public and to AFA cadets required to

attend an “Acceptance Day” parade at the Air Force Academy on August 6, 2021. At this parade

the Dean of Faculty at the Air Force Academy specifically promoted, lauded and advocated that

cadets and the public read They Called Us Enemy. Yet, while in their efforts to promote the kind

of unbalanced and misleading political propaganda contained in Takai’s book, Defendant Clark

and the Air Force Academy do so to the exclusion of all contrary viewpoints, sending a clear and

unmistakable message that Air Force Academy cadets can either adopt this unilateral, monolithic

ideology or suffer the consequences. No small wonder, then, that books such as Irresistible

Revolution: Marxism’s Goal of Conquest & the Unmaking of the American Military by USAFA

graduate Lieutenant Colonel Matthew Lohmeier, and American Marxism by Mark R. Levin are

not to be found on any of Defendants’ reading lists or in any of their so-called “reading rooms”

Indeed, the decision to relieve Lieutenant Colonel Lohmeier of his command for having the moral

courage to offer a view contrary to the woke ideology currently pervading the U.S. military could




                                               16
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 17 of 45




not more pointedly illustrate the insidious viewpoint discrimination the BOV’s have been made

powerless to stop.

       45.     During August 2020 through August 10, 2021, Stand Together Against Racism and

Radicalism in the Services, Inc. (“STARRS”) (www.starrs.us), a Texas nonprofit corporation

educating about racism and radicalism in the military, or individuals, sent the Air Force Academy

at least twelve FOIA requests for documents evidencing the nature and extent of some of the

problems at the Air Force Academy set forth above. To date, the Air Force Academy has provided

documents responsive to only one of those requests. Moreover, during the same period STARRS

sent West Point at least two FOIA requests and the Naval Academy at least one FOIA request for

similar information. Neither West Point nor the Naval Academy has provided any documents in

response to any of those requests. A summary of details concerning these fifteen FOIA requests

is attached as Exhibit 8.

       46.     The United States Congress created the Air Force Academy Board of Visitors and

mandated its membership, duties and prerogatives. For example, 10 U.S.C. § 9455(a) provides

that a “Board of Visitors to the [Air Force] Academy is constituted annually” and how

appointments to the AFA BOV are made. Id. By suspending the AFA BOV, the Defendants have

unilaterally, arbitrarily and unlawfully rendered the AFA BOV and its members non-operational

and completely ineffective, contrary to the express will of Congress in 10 U.S.C. § 9455.

       47.     In addition, 10 U.S.C. § 9455(d) provides that:

               “The Board shall visit the Academy annually. With the approval of the
               Secretary of the Air Force, the Board or its members may make other visits
               to the Academy in connection with the duties of the Board or to consult with
               the Superintendent of the Academy. Board members shall have access to
               the Academy grounds and the cadets, faculty, staff, and other personnel of
               the Academy for the purposes of the duties of the Board.”




                                               17
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 18 of 45




By suspending the AFA BOV, the Defendants have prevented the USAFA BOV from meeting at

the Academy and have prevented the USAFA BOV and all USAFA BOV members from having

access to the Academy grounds and cadets, faculty, staff, and other personnel of the Academy.

       48.     In addition, 10 U.S.C. § 9455(e)(1) mandates that the Board “shall inquire into the

morale, discipline, and social climate, the curriculum, instruction, physical equipment, fiscal

affairs, academic methods, and other matters relating to the Academy that the Board decides to

consider.” Id. With regard to those matters, Congress mandated that “the Board shall recommend

appropriate action.” 10 U.S.C. § 9455(e)(3). By suspending the USAFA BOV, the Defendants

have prevented the USAFA BOV from inquiring into any of the specific areas listed above,

including in particular the morale, social climate, curriculum, instruction and academic matters

relating to the Academy.

       49.     Moreover, to assist the USAFA BOV to perform its Congressionally mandated

oversight functions, 10 U.S.C. § 9455(e)(2) requires that the “Secretary of the Air Force and the

Superintendent of the Academy shall provide the Board candid and complete disclosure, consistent

with applicable laws concerning disclosure of information, with respect to institutional problems.”

Id. The Secretary of the Air Force and the Superintendent of the Air Force Academy have

completely failed to provide the USAFA BOV candid and complete disclosures regarding

institutional problems at the Air Force Academy.

       50.     Congress also mandated that the USAFA BOV “prepare a semiannual report

containing its views and recommendations pertaining to the Academy, based on its meeting since

the last such report and any other considerations it determines relevant,” and that “[e]ach such

report shall be submitted concurrently to the Secretary of Defense, through the Secretary of the

Air Force, and to the Committee on Armed Services of the Senate and the Committee on Armed




                                                18
          Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 19 of 45




Services of the House of Representatives." 10 U.S.C. § 9455(f). By suspending the USAFA BOV,

the Defendants have prevented the USAFA BOV from meeting and from preparing and submitting

reports containing its views and recommendations pertaining to the Air Force Academy, in

violation of 10 U.S.C. § 9455(f), and from even having views or recommendations, contrary to 10

U.S.C. § 9455.

         51.     The Charter for the Board of Visitors of the Air Force Academy, issued pursuant

the predecessor statute to 10 U.S.C. § 9455 and its implementing regulations, repeats many of the

requirements of 10 U.S.C. § 9455 and provides additional mandates regarding the duties and

prerogatives of the USAFA BOV. This Charter is published on the official Air Force Academy

Board of Visitors website as representing the official Charter of the USAFA BOV that officially

is in effect. See https;//www.usafa.edu/about/bov.

         52.     For example, Section 3 of the Charter provides that the USAFA BOV “shall provide

independent advice and recommendations on matters relating to the U.S. Air Force Academy.”

Charter, USAFA BOV, Sect. 3. By suspending the USAFA BOV, the Defendants have prevented

the USAFA BOV from providing this independent advice and recommendations as mandated.

         53.     Further, Section 4 of the USAFA BOV Charter states:

         Pursuant to 10 U.S.C. § 9455(e)(1) and (3), the Board shall provide to the Secretary
         of Defense and the Deputy Secretary of Defense, through the Secretary of the Air
         Force, and to the Committee on Armed Services of the Senate and the Committee
         on Armed Services of the House of Representatives independent advice and
         recommendations on the morale, discipline, and social climate, the curriculum,
         instruction, physical equipment, fiscal affairs, academic methods, and other matters
         relating to the Academy that the Board decides to consider. The Board shall
         recommend appropriate action.

Id. By suspending the USAFA BOV, the Defendants have prevented the USAFA BOV from

providing any of these “independent advice and recommendations” to any of the parties referenced

above.



                                                 19
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 20 of 45




       54.     In addition, Section 5 of the USAFA BOV Charter requires that the USAFA BOV

“shall prepare a semiannual report containing its views and recommendations pertaining to the

Academy” and that those reports be submitted to the Secretary of Defense, through the Secretary

of the Air Force, and to the Committee on Armed Services of the Senate and the Committee on

Armed Services of the House of Representatives. Id. By suspending the USAFA BOV, the

Defendants have prevented the USAFA BOV from preparing and submitting any of the reports

referenced above.

       55. In addition, Section 6 of the USAFA BOV Charter specifically requires that the “DoD,

through the Department of the Air Force, shall provide the necessary support for the Board and

shall ensure compliance with the requirements of the FACA [the Federal Advisory Committee

Act, 5 U.S.C. Appendix, P.L. 92-463, 86 Stat. 770, as amended], the Government in the Sunshine

Act of 1976 (5 U.S.C. § 552b, as amended) (“the Sunshine Act”), governing Federal statutes and

regulations, and established DoD policies and procedures.” Id. The Defendants have utterly and

deliberately failed to provide the necessary support for the USAFA BOV and to comply with the

other requirements stated above.

       56. In particular, Section 6 of the USAFA BOV Charter specifically requires that:

       Pursuant to 10 U.S.C. §§ 9455(d) and (e)(2), the Secretary of the Air Force, through
       the Superintendent of the Academy, shall ensure that the Board has access to the
       Academy grounds and the cadets, faculty, staff, and other personnel of the
       Academy for the purposes of the duties of the Board. The Secretary of the Air Force
       and the Superintendent of the Academy shall provide the Board candid and
       complete disclosure, consistent with applicable laws concerning disclosure of
       information, with respect to institutional problems.


Id. By suspending the USAFA BOV, the Defendants have failed to ensure that the USAFA BOV

has access to the Academy grounds and personnel and has failed to provide the USAFA BOV

disclosures as required above.



                                               20
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 21 of 45




       57.      In addition, Section 9 of the USAFA BOV Charter specifically requires that

“[p]ursuant to 10 U.S.C. § 9355(d), the Board should meet at least four times per year, with at least

two of those meetings taking place at the Academy. Board meetings should last at least one full

day.” Id. Upon information and belief, that provision is outdated because 10 U.S.C. § 9355(d) has

been superseded by 10 U.S.C. § 9455(d), which provides in part that the “Board shall visit the

Academy annually.” By suspending the USAFA BOV, the Defendants have prevented the AFA

BOV from amending or updating its Charter and from meeting, at or away from the Academy, in

violation of U.S.C. § 9455(d).

       58. Moreover, Section 10 of the USAFA BOV Charter states “Duration: The need for this

Board is on a continuing basis . . ..” Id. By suspending the USAFA BOV, the Defendants have

prevented the USAFA BOV from operating on a continuing basis or on any basis.

       59. The Bylaws of the Board of Visitors of the Air Force Academy (“Bylaws”), issued

pursuant to the predecessor statute to 10 U.S.C. § 9455, its implementing regulations and the

USAFA BOV Charter, repeat many of the requirements of predecessor statute and thus10 U.S.C.

§ 9455, and provide additional language mandating the duties and prerogatives of the USAFA

BOV. These Bylaws are published on the official Air Force Academy Board of Visitors website

as representing the Bylaws of the USAFA BOV that officially are in effect. See

https;//www.usafa.edu/about/bov. If these Bylaws are outdated, it is because the Defendants have

prevented the USAFA BOV from amending or updating its Bylaws by unlawfully suspending the

USAFA BOV.

       60. These Bylaws identify the USAFA BOV as an “oversight board” and an “advisory

board” charged with providing “independent advice and recommendations” regarding the Air

Force Academy. Bylaws, Art. I. The Bylaws state that the “Board shall be responsible for advising




                                                 21
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 22 of 45




the Superintendent (and, in turn, the Chief of Staff, the Secretary of the Air Force and the Secretary

of Defense) by making recommendations on significant matters relating to the Academy.” Id. By

suspending the USAFA BOV, the Defendants have prevented the USAFA BOV from providing

any advice or recommendations to the Superintendent, the Chief of Staff, the Secretary of the Air

Force or the Secretary of Defense.

       61.     In addition, the Bylaws provide that the “Board may request, without restriction,

information, facts, and briefings in support of its role to oversee operations of the Air Force

Academy” and requires that “[t]he Secretary of the Air Force and the Superintendent of the

Academy shall provide the Board candid and complete disclosure, consistent with applicable laws

concerning disclosure of information, with respect to institutional problems.” Bylaws, Art. I. By

suspending the USAFA BOV, the Defendants have prevented the USAFA BOV from requesting

or obtaining information, facts and briefings in support of its oversight role, and the Defendants

have failed to provide required disclosures.

       62.     The Bylaws also provide that the “Board is a working board and its members are

expected to attend all meetings and to participate in the activities of the Board” and that “Board

members have the duty to make constructive recommendations to ensure the mission of the

Academy is appropriately met.” Bylaws, Art. III, Section 3. By suspending the USAFA BOV, the

Defendants have prevented the USAFA BOV members from being a “working board,” from

attending meetings and from participating in activities of the USAFA BOV, and from making

constructive recommendations to ensure the mission of the Air Force Academy is appropriately

met.

       63.     The Bylaws also provide that:

               The Board should meet at least four times a year, with at least two of those
               meetings at the Academy. . .. The Board or its members may make other



                                                 22
          Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 23 of 45




               visits to the Academy in connection with the duties of the Board. Board
               meetings should last at least one full day. Board members shall have access
               to the Academy grounds and the cadets, faculty, staff, and other personnel
               of the Academy for the purposes of the duties of the Board.

Bylaws, Art. IV, Section 1. By suspending the USAFA BOV, the Defendants have prevented the

USAFA BOV from meeting, and all USAFA BOV members from visiting the Academy and

gaining access to the Academy grounds and cadets, faculty, staff and other personnel as stated

above.

         64.   The Bylaws also provide that “[a]ny member of the Board may make special visits

to the United States Air Force Academy, in addition to those described herein, in connection with

the duties of the Board or to consult with the Superintendent.” Bylaws, Art. IV, Section 3. By

suspending the USAFA BOV, the Defendants have prevented the members of the USAFA BOV

from visiting the Defendant United States Air Force Academy and from otherwise consulting with

the Defendant Superintendent of the Air Force Academy.

         65.   The Bylaws also provide that “[m]embers of the public attending open meetings

and briefings of the Board may, upon approval by the Chair, be allowed to present questions from

the floor or speak to an issue under discussion by the Board” and that “[a]ny member of the public

shall also be permitted to file a written statement with the Board.” Bylaws, Art. IV, Section 7. The

Bylaws provide other opportunities for members of the public to publicly express their views to

the USAFA BOV and to the public, and to record those views. Id. By suspending the USAFA

BOV, the Defendants have prevented members of the public from attending meetings of the

USAFA BOV and from presenting questions to or otherwise communicating with the USAFA

BOV as provided above.

         66.   The Bylaws also provide that “any member may exercise the right to have views

incorporated verbatim in the minutes” of USAFA BOV meetings. Bylaws, Art. IV, Section 10.



                                                23
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 24 of 45




By suspending the USAFA BOV, the Defendants have prevented members of the USAFA BOV

from having their views incorporated verbatim in the minutes of USAFA BOV meetings, and the

public, the Defendants and the Congress from having knowledge of those views.

       67.     The Bylaws also provide that the “Boards shall prepare a semiannual report

containing its views and recommendations pertaining to the Academy, based on its meetings since

the last such report and any other considerations it determines relevant” and that “[e]ach such

report shall be submitted concurrently to the Secretary of Defense, through the Secretary of the

Air Force, and to the Committee on Armed Services of the Senate and the Committee on Armed

Services of the House of Representatives.” Bylaws, Art. IV, Section 11. The Bylaws also require

that “[t]he Secretary and Chief of Staff of the Air Force, as well as the Superintendent of the

Academy, will receive a copy of the approved reports.” Id. By suspending the USAFA BOV, the

USAFA BOV has been prevented from complying with any of these requirements.

       68.     The Bylaws also provide that:

               The United States Air Force Academy, without restriction, will provide to
               the Board information, briefings, and facts in preparation for meetings in
               support of its role to oversee operations of the United States Air Force
               Academy, and will provide Board members access to the Academy grounds
               and cadets, to include attending classes and meeting with cadets informally
               and privately. Also, the Superintendent of the Air Force Academy will
               ensure BoV members receive candid and complete disclosure of all
               institutional problems, to include cadet and faculty surveys, and any
               information related to the culture and climate of the Academy.

Bylaws, Art. V, Section 1. The United States Air Force Academy has utterly and deliberately failed

to comply with any of the requirements quoted above. Indeed, the Superintendent of the Air Force

Academy has specifically refused in writing to answer Plaintiff Stirrup’s questions as a member

of the USAFA BOV for the stated reason that he could not do so because the USAFA BOV is

suspended.




                                               24
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 25 of 45




       69.     The Bylaws also provide that the “bylaws will be reviewed annually” and that

“[a]mendments or changes to the bylaws of the Board of Visitors may be suggested to the Board

Chair, in writing, by any member as an Agenda item at a scheduled Board meeting.” Bylaws, Art.

V, Section 3. By suspending the USAFA BOV, Plaintiff Stirrup and other members of the AFA

BOV have been prevented from reviewing the bylaws and from suggesting amendments or

changes to the bylaws, in violation of the above.

                       B. UNITED STATES MILITARY ACADEMY

       70.     On April 16, 2021, the United Sates Military Academy issued a press release

entitled “West Point Concludes Honor Code Investigations, Discontinues Willful Admission

Process.” A copy of that press release is attached as Exhibit 9. In that press release, West Point

announced that 61 cadets had been found guilty of and were being punished for violating the Cadet

Honor Code, and that West Point was abolishing its “willful admission process” which, “in place

since 2015, had not met its intended purpose.” The USMA BOV has not reviewed and has been

prevented from investigating, reviewing and making recommendations regarding the handling of

these Honor Code violations and changes in the West Point Honor System because the USMA

BOV has been suspended.

       71.     During and perhaps previous to the year 2021, West Point has taught cadets a

controversial course entitled “Politics of Race, Gender, and Sexuality Mini-Elective,” described

in part in Exhibits 10 and 11 attached. The USMA BOV has not reviewed and has been prevented

from investigating, reviewing and making recommendations regarding this course in the West

Point curriculum because the WP BOV has been suspended.

       72.     On April 8, 2021, Congressman Michael Waltz sent to Defendant West Point

Superintendent Lieutenant General Darryl A. Williams a letter, attached as Exhibit 12, raising



                                                25
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 26 of 45




“serious concerns about the U.S. Army’s introduction of elements of critical race theory into cadet

instruction” and stating “I am alarmed that this doctrine that focuses our future leaders on race in

ways that will be detrimental to unit cohesion, destructive to morale, and strain the readiness of

our armed forces.” Id. In this letter Congressman Waltz complained that one mandatory seminar

for cadets, included a workshop on "Understanding Systemic Racism" and featured a presentation

by Dr. Carol Anderson of Emory University on "Understanding Whiteness and White Rage." Rep.

Waltz noted that Anderson "is a controversial, partisan academic, who has made no secret where

she stands politically" and has written that the "trigger for white rage, inevitably, is black

advancement. It is not the mere presence of black people that is the problem: rather, it is blackness

with ambition, drive, purpose, aspirations." According to reports received by Congressman Waltz,

the entire cadet corps was required to attend a stadium assembly that included testimony from a

fellow cadet about her "white privilege" and how she "felt guilty for the advantages of her race."

The USMA BOV has not reviewed and has been prevented from investigating, reviewing and

making recommendations regarding critical race theory teachings in the West Point curriculum

because the USMA BOV has been suspended.

       73.     On June 9, 2021, Congressman Michael Waltz publicly demanded that United

States Military Academy at West Point stop teaching cadets critical race theory, calling those

teachings "divisive," "destructive," and "unacceptable" for the future leaders of the U.S. military.

See   https://www.foxnews.com/politics/gop-waltz-west-point-critical-race-theory-cadets;        The

USMA Board of Visitors has not reviewed and has been prevented from investigating, reviewing

and making recommendations regarding critical race theory teachings in the West Point curriculum

because the USMA BOV has been suspended.




                                                 26
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 27 of 45




       74.     Plaintiffs John Doe # 3 and Jane Roe #4 and other cadets at West Point and their

parents object that cadets, including John Doe # 3 and Jane Roe #4, illegally have been coerced to

take COVID-19 vaccinations and have been punished in numerous ways for failing to do so.

Cadets and their parents object to cadets taking COVID-19 vaccinations involuntarily because (a)

they are experimental, unapproved, risky and unlicensed; (b) taking them is optional and not

mandated; and (c) “[T]he United States cannot demand that members of the armed forces also

serve as guinea pigs for experimental drugs.” Doe #1 vs Rumsfield, 297 F. Supp. 119 (2003).

Moreover, cadets and their parents object that (a) there effectively is no medical benefit to cadets

taking the COVID-19 vaccine, including in particular cadets who already are immune from

COVID-19 by virtue of previous exposure, because the risk of serious complications or death from

COVID-19 is 0.002% or less, and because COVID-19 does not kill the young and healthy and (b)

there are grave risks of developing myocarditis and other conditions related to heart inflammation,

and grave risks of death, by taking the COVID-19 vaccine, especially for young people, as

confirmed by the U.S. Centers for Disease Control and as indicated by Vaccine Adverse Event

Reporting System data showing that as of May 28, 2021, 4,561 deaths occurred in the United

States correlated in time to a COVID vaccine, which is more than all 70 other vaccines over the

past 30 years combined. In addition, (a) the World Health Organization has recommended that

young people not take the vaccine due to its risks; (b) on June 22, 2021 Professor Peter A.

McCullough, MD, MPH, Professor of Medicine, Baylor University Medical Center, stated on

national television that 20% of children who take the COVID vaccine development myocarditis,

sometimes resulting in death, and that anyone under the age of thirty should be prohibited from

taking the COVID vaccine because of its side effect risks; and (c) on June 24, 2021, during six

(54-60) full minutes on a separate national broadcast, evidence was presented, supplementing a




                                                27
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 28 of 45




similar program the previous day, by medical experts stating that people under age thirty should

not take the COVID vaccine due to its side effect risks. The USMA BOV has not reviewed or

recommended and has been prevented from investigating, reviewing and making

recommendations regarding the manner in which West Point has been treating and will treat cadets

who exercise their right to not take the COVID vaccine because the USMA BOV has been

suspended.

       75.     On June 17, 2021, three West Point cadet parents appeared on national television

complaining about coercive, punitive and retaliatory actions having been taken by West Point

officials against their cadet children and against other West Point cadets. See Exhibit 13. Those

parents and other parents of West Point cadets have complained that West Point cadets, including

their children, have been denied summer leave, segregated, verbally berated, shamed, harassed,

threatened, abused, targeted, isolated, lied to and otherwise punished to coerce them into forfeiting

their right to not take the COVID-19 vaccine and to retaliate against them for exercising their right

to not take the vaccine. The West Point Board of Visitors has not reviewed or recommended and

has been prevented from investigating, reviewing and making recommendations regarding the

manner in which West Point has been treating and will treat cadets who elect not to take the

COVID vaccine because the USMA BOV has been suspended.

       76.     The United States Congress created the United States Military Academy Board of

Visitors and mandated its membership, duties and prerogatives. For example, 10 U.S.C. § 7455(a)

provides that a “Board of Visitors to the [Military] Academy is constituted annually” and describes

how appointments to the USMA BOV are made. Id. By suspending the USMA BOV, the

Defendants have rendered the USMA BOV and its members non-operational and completely

ineffective, contrary to the express will of Congress, as expressed in 10 U.S.C. § 7455.




                                                 28
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 29 of 45




       77.     10 U.S.C. § 7455(d) provides that:

               The Board shall visit the Academy annually. With the approval of the
               Secretary of the Army, the Board or its members may make other visits to
               the Academy in connection with the duties of the Board or to consult with
               the Superintendent of the Academy.

       By suspending the USMA BOV, the Defendants have prevented the USMA BOV from

meeting at West point and have prevented the USMA BOV and all USMA BOV members from

having access to West Point’s grounds and cadets, faculty, staff, and other personnel.

       78.     In addition, 10 U.S.C. § 7455(e) mandates that the USMA BOV “shall inquire into

the morale and discipline, the curriculum, instruction, physical equipment, fiscal affairs, academic

methods, and other matters relating to the [Military] Academy that the Board decides to consider.”

Id. By suspending the USMA BOV, the Defendants have prevented the USMA BOV from

inquiring into any of the specific areas listed above, including in particular the morale, curriculum,

instruction and academic methods relating to West Point.

       79.     Congress also mandated that “[w]ithin 60 days after its annual visit, the [USMA

BOV] shall submit a written report to the President of its action, and of its views and

recommendations pertaining to the [Military] Academy.” 10 U.S.C. § 7455(f). Further, Congress

mandated that “[a]ny report of a visit, other than the annual visit, shall, if approved by a majority

of the members of the [USMA BOV], be submitted to the President within 60 days after the

approval.” Id. By suspending the USMA BOV, the Defendants have prevented the USMA BOV

from meeting and from preparing and submitting reports containing its views and

recommendations pertaining to West Point, in violation of 10 U.S.C. § 7455(f), and from even

conducting inquiries or investigations or forming or having views or recommendations, contrary

to 10 U.S.C. § 7455.




                                                 29
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 30 of 45




       80.    The Charter for the USMA BOV, issued pursuant to 10 U.S.C. § 7455 and its

implementing regulations, repeats many of the requirements of 10 U.S.C. § 7455 and provides

additional mandates regarding the duties and prerogatives of the USMA BOV.

       81.    For example, Section 3 of the Charter provides that the USMA BOV “provides

independent advice and recommendations on matters relating to the United States Military

Academy.” Charter, WP BOV, Sect. 3. By suspending the USMA BOV, the Defendants have

prevented the USMA BOV from providing this independent advice and recommendations as

mandated.

       82.    Further, Section 4 of the USMA BOV Charter states:

              The [USMA BOV], pursuant to 10 U.S.C. § 7455(e), provides independent
              advice and recommendations on the morale and discipline, the curriculum,
              instruction, physical equipment, fiscal affairs, academic methods, and any
              other matters relating to the Academy that the Board decides to consider.

Id. By suspending the USMA BOV, the Defendants have prevented the USMA BOV from

providing any “independent advice and recommendations” about West Point.

       83.    Section 4 of the USMA BOV Charter requires that the USMA BOV “shall

visit the Military Academy annually” and that:

              The Board shall submit a written report to the President of its action within
              60 days after its annual visit to the Academy, to include the [USMA BOV’s]
              views and recommendations pertaining to the Academy. Any report of a
              visit, other than the annual visit, shall, if approved by a majority of the
              members of the [USMA BOV], be submitted to the President with 60 days
              after the approval. Id.

       84. In addition, Section 6 of the USMA BOV Charter specifically requires that the “DoD,

through the Department of the Army and the Superintendent of the [Military] Academy, provides

the necessary support for the Board and ensures compliance with the requirements of the FACA

[the Federal Advisory Committee Act, 5 U.S.C. Appendix, P.L. 92-463, 86 Stat. 770, as amended],




                                                 30
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 31 of 45




the Government in the Sunshine Act (the Sunshine Act”) (5 U.S.C. § 552b), governing Federal

statutes and regulations, and DoD policies and procedures.” Id. The Defendants have utterly and

deliberately failed to provide the necessary support for the USMA BOV and to comply with the

other requirements stated above.

       85. In addition, Section 9 of the USMA BOV Charter states that the “estimated number of

[USMA BOV] meetings is two per year.” Id. By suspending the USMA BOV, the Defendants

have prevented the USMA BOV from visiting West Point, from holding any meeting about West

Point and from filing any reports or recommendations about West Point, including as stated above.

       86. In addition, Section 10 of the USMA BOV Charter states “Duration: The need for the

Board is on a continuing basis; . . .” Id. By suspending the USMA BOV, the Defendants have

prevented the USMA BOV from operating on a continuing basis or on any basis.

       87.     Section 11 of the USMA BOV Charter states “Termination: The [WP BOV] will

terminate upon rescission of 10 U.S. C. § 7455.” By suspending the USMA BOV, the Defendants

in effect have terminated it even though 10 U.S. C. § 7455 has not been rescinded.

       88.     Section 12 of the USMA BOV Charter states that “[e]ach [USMA BOV] member

is appointed to exercise his or her own best judgment on behalf of the DoD, without representing

any particular point of view, and to discuss and deliberate in a manner that is free from conflicts

of interest.” Id. By suspending the USMA BOV, the Defendants have prevented the members of

the USMA BOV from exercising judgment on behalf of the DoD and from discussing and

deliberating about West Point.


                         C. UNITED STATES NAVAL ACADEMY

       89.     The Naval Academy’s wholesale adoption of critical race theory, its efforts to

indoctrinate its tenets into the Brigade of Midshipmen, and its discrimination against midshipmen



                                                31
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 32 of 45




and others who continue to espouse alternative viewpoints, have been the subject of widespread

media and alumni attention for more than a year.

       90.     To cite just a few of many examples: A midshipman encouraging participation in

the Academy’s Racial Injustice and Diversity (“RIDE”) training embeds a quote by Angela Davis,

an avowed Marxist, a convicted domestic terrorist, and a former vice-presidential candidate of the

Communist Party of the United States. Midshipmen sport “BLM” fists and patches on their doors,

on rugs in their rooms, and elsewhere despite regulations prohibiting such displays. A black

Marine Captain and company officer arrives at his company’s noon meal formation wearing a

black tee shirt quoting Malcom X: “Try Me.” At the 2020 Army-Navy game, while the Army

football team stands at attention in the open-air walkway from their locker room to the field for

the playing of the National Anthem, the Navy football team waits inside in its own locker room.

       91.     The former Commandant of Midshipmen lectured the Brigade on the fundamental

tenets of CRT and, in a “fireside” video chat, let the Brigade know that he would be spending the

weekend reading Robin DiAngelo’s White Fragility, a CRT manifesto. That officer has since been

promoted to rear admiral, a less than surprising development given that the Chief of Naval

Operations includes Ibram X. Kendi’s How to Be an Anti-Racist, another CRT manifesto, on his

own reading list.

       92.     Among the many pernicious manifestations of this CRT indoctrination is the extent

to which the Naval Academy Command tolerates the weaponization of social media. In the

ostensible name of “diversity and inclusion,” and anti-racist “dialogue,” midshipmen have been

permitted to post social media that can only be described as vulgar, nihilistic, racist, and seditious.

Such posts openly criticized the last President, advocated violence against police officers, mocked

white people and other non-black people of color, cheered the destruction and desecration of




                                                  32
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 33 of 45




statues and other historic landmarks, and called for widespread rioting and destruction in major

cities across the United States.

       93.     The backlash among many members of the Naval Academy alumni was marked by

outrage and disgust over such developments. Many such members made clear to Defendant

Superintendent of the Naval Academy Vice Admiral Sean S. Buck that they would not donate

another penny to the Naval Academy or its Foundation until the CRT indoctrination ceased.

       94.     The USNA BOV has been unable to review or oversee the continued indoctrination

of the Brigade of Midshipmen into the tenets of CRT because Defendants have deliberately and

illegally prevented them from doing so.

       95.     In late December 2020, the Naval Academy announced that it had given more than

600 members of the Class of 2023 a grade of “Incomplete” in their Physics II course in light of

“inconsistencies” in their final exams, taken on December 7, 2020. Eventually, more than 100 of

those midshipmen would be suspected of cheating on the exam by visiting websites other than the

website through which the exam was being administered. Such suspicions were presented to the

midshipmen in question by investigators who claimed that the results of an analysis of the website

activity over a Naval Academy server associated with their particular, unique Internet Service

Provider address constituted definitive proof that the midshipmen in question had actively visited

other websites, had obtained problem-solving information from those websites, and had used the

information to cheat on the final when, in fact, the “definitive proof” was, in some cases, highly

misleading and susceptible to attack upon a review of the actual log date underlying such proof.

       96.     The public relations stakes were sufficiently high that any midshipman who

attempted to challenge the evidence was harassed, intimidated, and branded a liar and a cheat.




                                               33
              Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 34 of 45




        97.       The USNA BOV has been unable to review, oversee or make recommendations

regarding this cheating scandal or how it was handled because Defendants have deliberately and

illegally prevented them from doing so.

        98.       This “process” was emblematic of the sham that is the Naval Academy’s

Administrative Conduct and Performance System, an administrative process so lacking in due

process as to shame a third-world court system. Midshipmen are repeatedly over-charged with a

multitude of alleged offenses, the elements and severity levels of which often bear little

relationship to the conduct itself. Midshipmen are given 24 hours to review the “evidence,”

prepare their defense, and appear at an “adjudication” before the Deputy Commandant of

Midshipmen, an adjudication that is nothing more than an exercise in confirmation bias and which

inevitably leads to forwarding for disenrollment notwithstanding the facts or the law.

        99.       Those midshipmen who choose to defend themselves, either pro se, or with the

assistance of counsel, are vilified for doing so, are accused of failing to “own it,” are told that the

retention of counsel simply proves their guilt and their bad character, and that if they have any

hope of avoiding disenrollment, they will fire their attorneys, stop defending themselves, and

confess their crimes. Many of those who do so are disenrolled anyway.

        100.      Midshipmen found not to be in violation of the Honor Concept of Midshipmen, or

who are retained in the wake of a major conduct offense, spend the rest of their tenure as

midshipmen with targets on their backs, watched like hawks by vindictive members of their chains

of command who make it their personal mission in life to see to it that the next mistake will be

their last.




                                                  34
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 35 of 45




        101.      The USNA BOV has been unable to review or oversee these arbitrary and

capricious actions and deprivations of due process because Defendants have deliberately and

illegally prevented them from doing so.

        102.      The Naval Academy’s response to the COVID-19 pandemic was and continues to

be a draconian disaster. Desperate to demonstrate to the public and to the Congress that the

Academy’s COVID-19 protocols were working, the Defendant Superintendent and his subordinate

commanders locked down the Brigade and cracked down on alleged COVID violators as if they

were criminals, meting out grossly disproportionate punishments for a failure to wear a mask or to

assemble in an outdoor area less than six feet apart. For an extended period of time, midshipmen

were not allowed to attend religious services in person, an unnecessary and unjustified deprivation

of religious freedom guaranteed by the First Amendment.

        103.      Those midshipmen who, for religious or other reasons, have declined to be given

the COVID-19 vaccine have been precluded from participating in summer training in the Fleet,

despite the fact that a significant percentage of unvaccinated sailors and Marines are at sea or are

forward deployed around the world. They have also been advised that they cannot participate in

varsity sports.

        104.      The USNA BOV has been unable to review or oversee the Naval Academy’s

handling of COVID-19 policies and protocols because Defendants have deliberately and illegally

prevented them from doing so.

        105.      The United States Congress created the United States Naval Academy Board of

Visitors and mandated its membership, duties and prerogatives. For example, 10 U.S.C. § 8468(a)

provides that a “Board of Visitors to the [Naval] Academy is constituted annually” and how

appointments to the USNA BOV are made. Id. By suspending the USNA BOV, the Defendants




                                                 35
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 36 of 45




have rendered the USNA BOV and its members non-operational and completely ineffective,

contrary to the express will of Congress, as expressed in 10 U.S.C. § 8468.

       106. In addition, 10 U.S.C. § 8468(d) provides that:

               The Board shall visit the Academy annually. With the approval of the
               Secretary of the Navy, the Board or its members may make other visits to
               the Academy in connection with the duties of the Board or to consult with
               the Superintendent of the Academy.

By suspending the USNA BOV, the Defendants have prevented the USNA BOV from visiting the

Academy.

       107.    In addition, 10 U.S.C. § 8468(e) mandates that the USNA BOV “shall inquire into

the state of morale and discipline, the curriculum, instruction, physical equipment, fiscal affairs,

academic methods, and other matters relating to the Academy that the Board decides to consider.”

Id. By suspending the NA BOV, the Defendants have prevented the USNA BOV from inquiring

into any of the specific areas listed above, including in particular the morale, curriculum,

instruction and academic methods relating to the Naval Academy.

       108.    Congress also mandated that “[w]ithin 60 days after its annual visit, the [USNA

BOV] shall submit a written report to the President of its action, and of its views and

recommendations pertaining to the [Naval] Academy.” 10 U.S.C. § 8468(f). Further, Congress

mandated that “[a]ny report of a visit, other than the annual visit, shall, if approved by a majority

of the members of the [USNA BOV], be submitted to the President within 60 days after the

approval.” Id. By suspending the USNA BOV, the Defendants have prevented the USNA BOV

from meeting and from preparing and submitting reports containing its views and

recommendations pertaining to the Naval Academy, in violation of 10 U.S.C. § 8468(f), and from

even conducting inquiries or investigations or forming or having views or recommendations,

contrary to 10 U.S.C. § 8468.



                                                 36
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 37 of 45




       109.   The Charter for the Board of Visitors of the Naval Academy, issued pursuant to 10

U.S.C. § 8468 and its implementing regulations, repeats many of the requirements of 10 U.S.C. §

8468 and provides additional mandates regarding the duties and prerogatives of the USNA BOV.

       110.   For example, Section 3 of the Charter provides that the USNA BOV “shall provide

independent advice and recommendations on matters relating to the United States Naval

Academy.” Charter, USNA BOV, Sect. 3. By suspending the NA BOV, the Defendants have

prevented the USNA BOV from providing this independent advice and recommendations as

mandated.

       111.   Further, Section 4 of the NA BOV Charter states:

       The [USNA BOV], pursuant to 10 U.S.C. § 8468(e), provides independent advice
       and recommendations on the morale and discipline, the curriculum, instruction,
       physical equipment, fiscal affairs, academic methods, and any other matters
       relating to the Academy that the Board decides to consider.

Id. By suspending the USNA BOV, the Defendants have prevented the USNA BOV from

providing any “independent advice and recommendations” about the Naval Academy.

       112.   Section 4 of the USNA BOV Charter requires that the USNA BOV “shall

visit the Academy annually” and that:

              Pursuant to 10 U.S.C. § 8468(f), the Board shall submit a written report to
              the President of its action within 60 days after its annual visit to the
              Academy, to include the [USNA BOV’s] views and recommendations
              pertaining to the Academy. Any report of a visit, other than the annual visit,
              shall, if approved by a majority of the members of the [USNA BOV], be
              submitted to the President with 60 days after the approval. Id.

       113.   In addition, Section 6 of the USNA BOV Charter specifically requires that:

              The DoD, through the Department of the Navy and the Superintendent of
              the Academy, provides the necessary support for the Board and ensures
              compliance with the requirements of the FACA [the Federal Advisory
              Committee Act, 5 U.S.C. Appendix, P.L. 92-463, 86 Stat. 770, as amended],
              the Government in the Sunshine Act (the “Sunshine Act”) (5 U.S.C. §




                                               37
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 38 of 45




               552b), governing federal statutes and regulations, and DoD policies and
               procedures.

Id. The Defendants have utterly and deliberately failed to provide the necessary support for the

USNA BOV and to comply with the other requirements stated above.

       114. In addition, Section 9 of the NA BOV Charter states that the “estimated number of

[USNA BOV] meetings is two per year.” Id. By suspending the USNA BOV, the Defendants have

prevented the USNA BOV from visiting the Naval Academy, from holding any meeting about the

Naval Academy and from forming or filing any reports or recommendations about the Naval

Academy, including as stated above.

       115. In addition, Section 10 of the USNA BOV Charter states “Duration: The need for the

Board is on a continuing basis; . . .” Id. By suspending the USNA BOV, the Defendants have

prevented the NA BOV from operating on a continuing basis or on any basis.

       116.    Section 11 of the USNA BOV Charter states “Termination: The [USNA BOV] shall

terminate upon rescission of 10 U.S. C. § 8468.” By suspending the USNA BOV, the Defendants

in effect have terminated it even though 10 U.S. C. § 8468 has not been rescinded.

       117.    Section 12 of the USNA BOV Charter states that “[e]ach [USNA BOV] member is

appointed to exercise his or her own best judgment on behalf of the DoD, without representing any

particular point of view, and to discuss and deliberate in a manner that is free from conflicts of

interest.” Id. By suspending the USNA BOV, the Defendants have prevented the members of the

USNA BOV from exercising judgment on behalf of the DoD and from discussing and deliberating

about the Naval Academy.

                                             COUNT ONE
                           (Violation of the Administrative Procedure Act)

       118.     Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.



                                                38
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 39 of 45




       119.    Defendants’ actions constitute numerous, material violations of federal statutes and

the DoD’s own regulations governing the appointment to, and functioning of, the USAFA BOV,

the USMA BOV and the USNA BOV.

       120.    Defendants’ illegal suspensions of the functioning of the USAFA BOV, the USMA

BOV and the USNA BOV constitute final agency actions that violate the APA because they are

arbitrary and capricious, abuses of discretion, not in accordance with law, and contrary to Articles

I and II (including, but not limited to Article II, Section 3), and the First Amendment and the Due

Process provisions of the Fifth Amendment to, the U.S. Constitution.

       121.    This Court has the authority to review these actions under 5 U.S.C. § 702 and to

enjoin and overturn them in accordance with 5 U.S.C. § 706(2)(A) and (B).

       122.    The agency violations and actions at issue here are final because the harm to the

Plaintiffs caused by these violations and actions is immediate, continuing, and irreparable. Other

than the declaratory and injunctive relief requested, there exists no adequate remedy at law.

                                         COUNT TWO
 (Viewpoint Discrimination in Violation of the First Amendment to the U.S. Constitution)

       123.    Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       124.    Government action that targets speech based on its content is presumptively

unconstitutional and is justified only if the government demonstrates that it is narrowly tailored

to serve a compelling government interest. Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015).

Defendants could not possibly make that showing here.

       125.    “When the government targets not subject matter but particular views taken by

speakers on a subject, the violation of the First Amendment is all the more blatant. Viewpoint

discrimination is thus an egregious form of content discrimination. The government must

abstain from regulating speech when the specific motivating ideology or the opinion or


                                                 39
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 40 of 45




perspective of the speaker is the rationale for the restriction.” Rosenberger v. Rectors and

Visitors of the University of Virginia, 515 U.S. 819, 829 (1995).

       126.     Defendants’ wrongful and deliberate suspensions of the constitutionally-critical

oversight and advisory functions of the USAFA BOV, the USMA BOV and the USNA BOV are

intended in part to prevent, and has the effect of preventing, the USAFA BOV, the USMA BOV

and the USNA BOV from questioning, let alone providing an alternative view to, the

indoctrination of CRT at the Air Force Academy, West Point and the Naval Academy. By their

actions, Defendants intended to chill, have chilled, and continue to chill, the free speech rights of

the Plaintiffs specifically and of the USAFA BOV, the USMA BOV and the USNA BOV

generally.

                                     COUNT THREE
   (Violation of the Separation of Powers Doctrine, Art. I and II of the U.S. Constitution)

       127.     Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

       128.     The oversight and investigative functions of the USAFA BOV, the USMA BOV

and the USNA BOV are, like all such functions of the military service academies of the United

States generally, a delegated Congressional oversight function derived from Article I of the U.S.

Constitution.

       129.     Congress never intended for a separate branch of the federal government, the

Executive Branch, to have any power or authority to control, influence, or suspend the independent

oversight and investigative functions of the USAFA BOV, the USMA BOV or the USNA BOV

and did not grant to Defendants any statutory authority to do so.

       130.     Defendants’ suspensions of the USAFA BOV, the USMA BOV and the USNA

BOV and their Congressionally-mandated and delegated functions violate Article I, Section 8,

Clause 14 of the U.S. Constitution, which provides that “[The Congress shall have the Power . . .]



                                                  40
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 41 of 45




To make Rules for the Government and Regulation of the land and naval Forces.” Id. See

Youngstown Sheet & Tube v. Sawyer, 343 U.S. 579, 587-589 (1952).

       131.    Defendants’ suspensions of the USAFA BOV, the USMA BOV and the USNA

BOV and their Congressionally-mandated and delegated functions violate Articles I and II of the

U.S. Constitution and the Constitutional Separation of Powers Doctrine.

                                       COUNT FOUR
     (Deprivation of the Right to Petition the Government for Redress of Grievances in
                Violation of the First Amendment to the U.S. Constitution)

       132.    Plaintiffs reallege, adopt and incorporate by reference the foregoing paragraphs as

though fully set forth herein.

       133.    Members of the USAFA BOV, the USMA BOV and the USNA BOV have the

statutory duty, authority and responsibility to report, as stated above, to the President, the Secretary

of Defense, the Secretary of the Air Force, the Secretary of the Army, the Secretary of the Navy

and specific Congressional committees on any recommendations, information, abuses,

misconduct, or any other pattern or practice that affects the morale, discipline, and social climate,

the curriculum, instruction, physical equipment, fiscal affairs, academic methods, and other

matters relating to the Academy.” See 10 U.S.C. § 7455(e); 10 U.S.C. § 8468(e); 10 U.S.C. §

9455(e)(1).

       134.    Air Force Academy cadets, West Point cadets, Naval Academy midshipmen, their

parents, academy graduates, active duty and retired military officers, members of Congress,

members of the press and others have complained about existing conditions at the Air Force

Academy, West Point and the Naval Academy.                 Many of those complaints have been

communicated to the Plaintiffs, directly and through third parties, but the Plaintiffs cannot

investigate, report, make recommendations or otherwise petition to redress those grievances to the



                                                  41
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 42 of 45




Government through the Congressionally created USAFA BOV, USMA BOV or USNA BOV

because they are suspended. Moreover, no member of the public can petition the USAFA BOV,

the USMA BOV or the USNA BOV or any of its members for a redress of grievances because

they are suspended.

       135.    Defendants’ suspension of the operations of the USAFA BOV, the USMA BOV

and the USNA BOV and their refusal to provide access as required by statutes and other laws,

constitute an immediate and irreparable harm to the First Amendment rights to “petition the

Government for the redress of grievances” of the Plaintiffs, of the public, of the cadets and

midshipmen and their parents, and of the faculty and staff at the Academies whose valid complaints

about the academies the members of the USAFA BOV, USMA BOV and USNA BOV are duty-

bound to investigate, review, make recommendations regarding and report.

                                      COUNT FIVE
 (Violation of the Establishment and Free Exercise Clauses of the First Amendment to the
    U.S. Constitution and Violation of the Religious Freedom Restoration Act (RFRA))

       136.    Plaintiffs reallege, adopt and incorporate by reference the foregoing paragraphs as

though fully set forth herein.

       137.    Critical Race Theory and its woke counterparts have many of the attributes and

indicia of a religion. See, e.g., EEOC v. United Health Programs, 213 F.Supp.3d 377, 395-402

(E.D.N.Y 2016) (analyzing the attributes and indicia of a workplace conflict resolution system

imposed on employees and concluding that the conflict resolution system was a religion).

       138.    Defendants’ embrace, adoption, espousal, and indoctrination of CRT and its woke

counterparts on cadets and midshipmen, including Plaintiffs John Doe #1, John Doe #2, John Doe

#3 and Jane Roe #4, at the Academies constitutes state-sponsored religion in violation of the

Establishment Clause of the First Amendment.



                                               42
         Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 43 of 45




       139.    Defendants’ disparate and discriminatory treatment of any cadet or midshipman,

including Plaintiffs John Doe #1, John Doe #2, John Doe #3, and Jane Roe #4, for any such cadets

or midshipman’s refusal to accept the religious CRT and its woke counterparts-indoctrination at

the hands of Defendants impedes the belief in and exercise of other religious tenets in violation of

the Free Exercise Clause of the First Amendment and the RFRA. Any such disparate and

discriminatory treatment is subject to strict scrutiny. Adair v. England, 183 F.Supp.2d 31, 50-52

(D.D.C. 2002).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court:

               A.      Declare the suspension of the USAFA BOV to be in violation of 10 U.S.C.

       § 9455 and the above-referenced Charter and Bylaws of the USAFA BOV, the APA,

       Articles 1 and 2 of the U.S. Constitution, the First and Fifth Amendments to the U.S.

       Constitution, the RFRA, and of any other applicable laws;

               B.      Declare the suspension of the USMA BOV to be in violation of 10 U.S.C.

       § 7455and the above-referenced Charter and Bylaws of the USMA BOV, the APA, Articles

       1 and 2 of the U.S. Constitution, the First and Fifth Amendments to the U.S. Constitution,

       the RFRA and of any other applicable laws;

               C.      Declare the suspension of the USNA BOV to be in violation of 10 U.S.C. §

       8468 and the above-referenced Charter and any Bylaws of the USNA BOV, the APA,

       Articles 1 and 2 of the U.S. Constitution, the First and Fifth Amendments to the U.S.

       Constitution, the RFRA and of any other applicable laws;

               D.      Enjoin Defendants and any other agency or employee acting for or on behalf




                                                43
        Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 44 of 45




      of Defendants from continuing to suspend or from suspending in the future the academy

      Boards of Visitors, or otherwise from violating applicable laws regarding or interfering

      with the operations of the USAFA BOV, the USMA BOV and the USNA BOV;

             E.    Award Plaintiff reasonable attorney’s fees and costs; and

             F.     Grant such other relief as the Court may deem just and proper.



Dated: August 16, 2021                    Respectfully submitted,



                                          _____/s/_Jeffrey E. McFadden________
                                          Jeffrey E. McFadden
                                          (DC. Bar No. 434234)
                                          LAW OFFICES OF JEFFREY E. MCFADDEN, LLC
                                          312 Prospect Bay Drive East
                                          Grasonville, MD 21638
                                          (410) 490-1163
                                          jmcfadden@jmcfaddenlaw.com


                                          ______/s/ Michael T. Rose

                                          Michael T. Rose (S.C. Bar #4910)
                                          (pro hac vice motion pending)
                                          MIKE ROSE LAW FIRM, PC
                                          409 Central Ave.
                                          Summerville, SC 29483
                                          Phone: 843-871-1821
                                          mike@mikeroselawfirm.com




                                             44
       Case 1:21-cv-01893-TJK Document 5 Filed 08/16/21 Page 45 of 45




                             CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2021, I caused a copy of this Plaintiffs’

Amended Complaint for Declaratory and Injunctive to be served through the Court’s

CM/ECF system.




                                                 _____/s/_Jeffrey E. McFadden________
                                                        Jeffrey E. McFadden




                                            45
